FILED IN
                                                                                                    4th COURT OF APPEALS
                                      frourttl @ourt of 9Bpestg                                      SAN ANTONIO, TEXAS
                                                                                                    1/9/2015 1:21:56 PM
                                                                                                      KEITH E. HOTTLE
                                                                                                            Clerk
                                  NOTIFICATION OF LATE RECORT)

 Court of Appeals No.. if know        n.04-14-0067-CV
                      Ramiro & Edna Ramos and Federico Salazar v. The Unknown Heirs of Tomasa Gonzalez
 Trial Court Style:

 Trial Courl No.:

 I am the ofllcial responsible tbr preparing the clerk's record/reporter's record [circle onel in the above-
 relbrenced appeal. Thc approximate date of trial was:
 l-he record was originally due:
 I anticipate the length of thc rccord to be:


 I arn unable to flle the record by the date such record is due because [check one]:

n         the appellant is not entitled to appeal without paying the fbe. and the appellant has lbiled to pay the
          lbe or make arrangernents to pay the lbe fbr preparing such record.


tr        rny other duties or activities preclLrde r.r'orking on the record and include the fbllowing [attach
          additional pages if neededl:
          I informed all attorneys Before the transcript was even requested that I was working on a Capital Murder


          appeal from 12 years ago and that it took precedence right now so have been unable to work on this appeal.


 n        Othcr. Explain [attach additional pages if needc'd]:



 I anticipate the record   will   be cornpleted   by: ?
 I. as the Lrndersigned coutt otlcial, certifl' that a copy ofthis Notification   of   Late Record has been served by first class
 mail of lax to the pafties to the.iudgrnent or order being appealed.

 ou,..   January B, 2015                      Signature    :

                                              Printed
                                              Name:       Gay Richey

                                             11,1..   Official Court Reporter

Rev. 1.8.14